Motion for leave to appeal denied. Memorandum: Absent any showing of exigent circumstances, Family Court erred in granting an ex parte order that transferred "placement” of the parties’ son to the paternal grandparents without affording respondent mother any notice or opportunity to be heard in opposition to the bare allegations made by petitioner father. Under the circumstances of this case, had a timely application been made to this Court prior to the completion of visitation directed in the ex parte order, this Court would have granted leave to appeal and vacated such order pursuant to CPLR 5704 (a). Present — Pine, J. P., Lawton, Wesley, Doerr and Balio, JJ.